THOMPSON, District Judge.
Upon the reference of the specifications of objection to the bankrupts’ discharge to the referee, the filing of his report recommending the dismissal of the specifications of objection and the discharge of each of the five bankrupts, the matter came before the court upon the exceptions of the Bendersville National Bank to tire referee’s report, and, after hearing, the exceptions were dismissed.
Costs were taxed in each, of the five cases under Supreme Court Equity Rule 67 (198 Fed. xxxvii, US C. C. A. xxxvii) in the amount of $5 upon each exception dismissed. The referee having no jurisdiction to act upon an application' for discharge, it is within the power of the court, under General Order in Bankruptcy No. 12 (89 Fed. vii, 32 C. C. A. vii), to specially refer it to the same or another referee for report and recommendation to the court. Objections to a bankrupt’s discharge are the beginning of a distinct and separate dispute, and the hearing thereon is in effect a trial in equity. In re Guilbert, 18 Am. Bankr. Rep. 830, 154 Fed. 676; In re Broadway Trust Co., 18 Am. Bankr. Rep. 254, 152 Fed. 152, 81 C. C. A. 58.
The equity rules as to taxation of costs may therefore be properly applied, and the fact that the same objecting creditor filed similar exceptions in five separate cases does not relieve it from payment of costs to each of the bankrupts.
I perceive no reason to alter the decision heretofore rendered upon exceptions to the taxation of the bills of costs, and the present petition is therefore dismissed.